     Case 3:18-cv-02935-X Document 40-11 Filed 09/19/19               Page 1 of 1 PageID 333


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

VALERIE JACKSON                                  §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §    CIVIL ACTION NO. 3:18-cv-2935
                                                 §
LUPE VALDEZ, MARIAN BROWN,                       §
SAMUEL JOSEPH, LIZYAMMA                          §
SAMUEL, UNKNOWN DALLAS                           §
COUNTY EMPLOYEE III, and                         §
DALLAS COUNTY, TEXAS,                            §
                                                 §
         Defendants.                             §

                                     ORDER OF RECUSAL

         Having considered the Motion to Recuse filed by Plaintiff Valerie Jackson, this Court is of

the opinion that such Motion should be GRANTED.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Motion to

Recuse filed by Plaintiff Valerie Jackson be and hereby is GRANTED.

         SO ORDERED.

                                              ________________________________
